UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-7086


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

DAVID A. HICKS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:05-cr-00040-1)


Submitted:   December 15, 2011              Decided:   December 20, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David A. Hicks, Appellant Pro Se.   Gary L. Call, Steven Loew,
Assistant United States Attorneys, Betty Adkins Pullin, OFFICE
OF THE UNITED STATES ATTORNEY, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David A. Hicks seeks to appeal the district court’s

order   affirming        the    magistrate       judge’s   orders   denying     Hicks’

motion seeking discovery from the Government and his motion to

submit photographs.             This court may exercise jurisdiction only

over    final     orders,       28   U.S.C.       § 1291     (2006),   and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).               The order Hicks seeks to appeal is

neither     a    final    order      nor    an    appealable     interlocutory      or

collateral order.          Accordingly, we dismiss the appeal for lack

of jurisdiction.           We dispense with oral argument because the

facts   and     legal    contentions       are    adequately     presented     in   the

materials       before    the    court     and    argument    would    not    aid   the

decisional process.



                                                                             DISMISSED




                                            2